 Case7:20-mc-00030-MFU
Case  20-07028 Doc 65 Document
                       Filed 01/06/21  Entered
                                  12 Filed     01/06/21
                                           01/06/21 Page10:08:20  Desc Main
                                                          1 of 2 Pageid#: 228
                         Document     Page 1 of 2
 Case7:20-mc-00030-MFU
Case  20-07028 Doc 65 Document
                       Filed 01/06/21  Entered
                                  12 Filed     01/06/21
                                           01/06/21 Page10:08:20  Desc Main
                                                          2 of 2 Pageid#: 229
                         Document     Page 2 of 2
